IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41198

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 770
                                                 )
       Plaintiff-Respondent,                     )      Filed: October 16, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
BENJAMIN MAIN,                                   )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Thomas F. Neville, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Benjamin Main pled guilty to lewd conduct with a child under the age of sixteen years,
I.C. § 18-1508, and sexual abuse of a child under the age of sixteen years. I.C. § 18-1506(c). In
exchange for his guilty pleas, the state agreed not to file additional charges, including an
allegation that Main was a persistent violator.       The district court sentenced Main to an
indeterminate life term, with a minimum period of confinement of twenty years, for lewd
conduct with a child under the age of sixteen years and a concurrent unified term of twenty-five
years, with a minimum period of confinement of twenty years, for sexual abuse of a child under
the age of sixteen years. The district court retained jurisdiction and, following completion of
Main’s participation in the rider program, relinquished jurisdiction. Upon relinquishment of
jurisdiction, the district court sua sponte reduced Main’s sentences to an indeterminate life term,

                                                1
with a minimum period of confinement of seventeen years, for lewd conduct with a child under
the age of sixteen years and a concurrent unified term of twenty-five years, with a minimum
period of confinement of seventeen years, for sexual abuse of a child under the age of sixteen
years. Main filed an I.C.R. 35 motion seeking further reduction of his sentences, which the
district court denied. Main appeals, arguing the district court should have further sua sponte
reduced his sentences.
       Our decision in State v. Clontz, 156 Idaho 787, 792, 331 P.3d 529, 534 (Ct. App. 2014)
forecloses a claim that a district court erred by failing to sua sponte reduce an underlying
sentence upon relinquishment of jurisdiction. Main asserts that Clontz is distinguishable from
his case because the district court did sua sponte reduce his sentences. However, the district
court did not err because it did not deny any relief requested by Main. Furthermore, Main filed a
Rule 35 motion for reduction of his sentence, which the district court denied and which Main did
not appeal from. Accordingly, Main’s argument fails and we will not further address Main’s
claims. The district court’s order relinquishing jurisdiction is affirmed.




                                                 2